DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-18 and 37 in the reply filed on 12/22/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 08/19/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The term “generally isothermal and isobaric conditions” in claim 9 is a term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim shall be interpreted as requiring isothermal and isobaric conditions for 3 hours to 7 days.
The term “based on” in claims 10-11 is a term which renders the claim indefinite. How the amount of powder is “based on” the desired hydrogen, mass balance, or empirical relation is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “substantially” in claims 18 and 37 is a term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim shall be interpreted as .
Claim 10 recites the limitation "the powder".  There is insufficient antecedent basis for this limitation in the claim. It is believed this is intended to be the metal hydride powder of claim 4, claim 10 shall be interpreted as being dependent upon claim 4 rather than claim 1.
	Claim 11 requires an empirical relation determined by experiment. Neither the empirical relation or the experiment are defined by the claim and a person having ordinary skill in the art would not be apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 10-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetrano (US-3943210), hereinafter Vetrano.
	Regarding Claim 1, Vetrano teaches a method including a metal and zirconium hydride being sealed in an envelope and pressed and hot rolled (Col. 4 L. 14-42) which overlaps the claimed providing an article formed of the metal alloy; providing a metal hydride; applying load to the addembly; and heating the assembly. Vetrano further teaches the envelope being a cladding material (Col. 4 L. 31-32) which encompasses the claimed covering at least a portion of the article and the metal hydride with a shell metal to form an assembly.
	Vetrano further teaches the envelope being sealed to prevent oxidation and/or loss of hydrogen (Col. 4 L. 29-31) which is the same as the claimed shell metal deforms around the portion of the article and the metal hydride and forms a gas proof seal.
	Vetrano further teaches the process resulting in decomposition of zirconium hydride at temperatures of 400-600˚C (Col. 3 L. 19-35) and in dissociation of hydrogen (Col. 3 L. 36-54) which is the same as the claimed the metal hydride thermally decomposes to form hydrogen gas.
	Vetrano further teaches the hydrogen filling interstices (Col. 3 L. 55 – Col. 4 L. 2) which is the same as the claimed at least a portion of the hydrogen gas moves as monoatomic hydrogen into the article.



	Regarding Claim 7, Vetrano teaches the claim elements as discussed above. Vetrano further teaches the hot rolling being performed at 500-650˚C (Col. 4 L. 3-13) which overlaps the claimed in the step of heating, the temperature is maintained between about 20˚C and 500˚C.

	Regarding Claims 10-11, Vetrano teaches the claim elements as discussed above. Vetrano further teaches the percentage of hydride being determined by the desired final product according to a balanced chemical reaction (Col. 2 L. 49-66) which is within the claimed selecting an amount of the powder based on a desired amount of the hydrogen to be added to the article of claim 10 and the claimed calculating the amount of the powder based on at least one of a mass balance and an empirical relation determined by experiment of claim 11.

	Regarding Claim 12, Vetrano teaches the claim elements as discussed above. Vetrano further teaches the metal being zirconium-uranium (Col. 4 L. 19-22) which overlaps the claimed the metal alloy is a zirconium alloy.

	Regarding Claim 14, Vetrano teaches the claim elements as discussed above. As discussed above, Vetrano teaches the claimed metal hydride is a zirconium hydride.

2.0 (Col. 2 L. 49-66) which overlaps the claimed the zirconium hydride is ZrH2.

	Allowable Subject Matter
Claims 2, 5-6, 8-9, 13, 16-18, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 requires the article being a sheet and the step of covering comprising arranging the article and the metal hydride between two plates of the shell metal. 
Vetrano is the closest art of record. Vetrano does not teach or suggest the claimed article being a sheet.
Claim 5 requires the load is below a yield strength of the metal alloy and greater than a yield strength of the shell metal.
Vetrano is the closest art of record. Vetrano teaches the hot forming densifying the zirconium alloy which is outside the claimed the load is below a yield strength of the metal alloy.
Claim 6 requires the load applies a pressure that is maintained between about 10 MPa and 320 MPa. 
Vetrano is the closest art of record. Vetrano does not teach or suggest the claimed load being below a yield strength of the metal alloy.
Claim 8 requires in the step of heating, the temperature is maintained between about 200 and 350˚C.

Claim 9 requires maintaining the assembly in isothermal and isobaric conditions between about 3 hours and 7 days.
Vetrano is the closest art of record. Vetrano does not teach or suggest the claimed maintaining the assembly in isothermal and isobaric conditions between about 3 hours and 7 days.
Claim 13 requires the zirconium alloy is Zr-2.5Nb or Zircaloy-2.
Vetrano is the closest art of record. Vetrano teaches the zirconium alloy being a zirconium-uranium alloy which is outside the claimed the zirconium alloy is Zr-2.5Nb or Zircaloy-2.
Claim 16 requires the internal surfaces of the shell metal comprising a barrier oxide layer.
Vetrano is the closest art of record. Vetrano does not teach or suggest the internal surfaces of the envelope including a barrier oxide layer.
Claim 17 requires the external surfaces of the shell metal comprise an oxide layer.
Vetrano is the closest art of record. Vetrano does not teach or suggest the external surfaces of the envelope including an oxide layer.
Claim 18 requires the shell metal is substantially copper.
Vetrano is the closest art of record. Vetrano does not teach or suggest the envelope being copper.
Claim 37 requires the allowable features of claims 6, 8, and 18.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736